Exhibit 99.1 Ur-Energy Chairman Broadens Ownership Denver, Colorado (Market Wire – May 17, 2010) Ur-Energy Inc. (TSX:URE, NYSE Amex:URG) announces that Jeffrey T. Klenda, Chairman and Executive Director, has increased his ownership in the Corporation. Since the Corporation was listed on the NYSE Amex in July 2008, Mr. Klenda has purchased an additional 702,000common shares of the Corporation, of which 168,800 were purchased in the current year.The total cost of acquiring the 702,000 common shares was approximately C$642,000, which represents an average price of C$0.91 per common share. Mr.
